Citation Nr: 0909825	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral pes planus.

2.  Entitlement to an increased rating greater than 30 
percent for bilateral pes planus.

3.  Entitlement to an increased rating greater than 10 
percent for left knee iliotibial tendinitis.

4.  Entitlement to an increased rating greater than 10 
percent for right knee iliotibial tendinitis.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1975 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and February 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa. 

The procedural history in this case requires some 
clarification.  The August 2005 rating decision denied the 
Veteran's low back claim and pes planus claim, but granted 
service-connection for bilateral knee disabilities and 
assigned the initial rating.  The Veteran only timely 
perfected an appeal as to the low back claim. 

During the pendency of the low back appeal, the Veteran filed 
a TDIU claim in January 2006.  The RO denied the TDIU claim 
in a February 2007 rating decision, but also adjudicated and 
denied increased ratings for the Veteran's bilateral knee 
disabilities and pes planus.  The Veteran filed a notice of 
disagreement (NOD) as to the TDIU claim only in February 
2007.  The RO subsequently issued a November 2007 Statement 
of the Case (SOC) as to the TDIU and increased rating claims, 
to include bilateral knees and pes planus.  The Veteran then 
filed a timely December 2007 substantive appeal as to all 
claims.  In light of the fact that the RO adjudicated the 
Veteran's increased rating claims in the February 2007 rating 
decision, and again in a November 2007 SOC, the Board finds 
the December 2007 substantive appeal properly appeals all 
claims to the Board's jurisdiction.  Although the Veteran 
concedes within his December 2007 substantive appeal form 
that he did not intend on appealing the increased rating 
claims at the onset, it is clear the RO treated the claims as 
if they were under appeal throughout the TDIU appellate time 
frame.  Due process rights, therefore, are not violated by 
the Board taking jurisdiction here.  

In statements submitted in 2008, the veteran raised the issue 
of benefits related to dental and wrist disabilities.  These 
matters have not been developed for appellate review and are 
referred to the RO for appropriate action.

The increased rating and TDIU issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on his part.


FINDING OF FACT

The Veteran currently has degenerative arthritis of the 
lumbosacral spine, but there is no competent evidence that 
shows a causal link between his condition and his service-
connected bilateral pes planus or any other incident of 
service; arthritis of the low back was not manifest within 
one year following service discharge.


CONCLUSION OF LAW

The Veteran's low back disability is not proximately due to 
or the result of any service-connected disease or injury, to 
include service-connected bilateral pes planus, nor may it be 
presumed to have occurred therein.  38 U.S.C.A. § 1110, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §  
3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in January and June 2005.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded multiple medical examinations to 
obtain an opinion as to whether his low back disability can 
be attributed to his service-connected bilateral pes planus 
or any other incident of service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service, to include 
his service connected bilateral pes planus.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  

Service Connection (Low Back)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the Veteran's arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, any disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected. See 38 C.F.R. § 3.310. Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  


Here, the Veteran alleges his current low back disability is 
due to his altered gait because of his service-connected 
bilateral pes planus. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records indicate one isolated 
complaint of back pain in February 1976.  The diagnosis at 
the time was muscle strain.  The records do not indicate, and 
the Veteran does not allege, any specific injury or trauma.  
All other records, to include the Veteran's separation 
examination, are silent as to any low back disability.  In 
short, although there is one noted complaint of back pain, 
the Veteran's service treatment records suggest the complaint 
was acute and transitory and resolved fully prior to 
separation from the military.  The Veteran's service 
treatment records as a whole are devoid of any findings 
consistent with a chronic low back disability.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current back 
condition is related to his service-connected bilateral pes 
planus, his in-service back pain complaint or any other 
remote incident in service.  The Board concludes it is not. 

After service, VA outpatient treatment records and private 
treatment records indicate treatment for degenerative 
arthritis of the lumbar spine, intervertebral disc 
degeneration and chronic low back pain since the 1990s, 
nearly two decades after service.

In support of his claim, the Veteran submitted several 
statements from various private and VA medical providers.  
The Veteran's private rheumatologist, Dr. Palma, submitted 
statements in September 2004, February 2006 and February 
2007.  The Veteran also submitted statements from his private 
certified orthopedist, Dr. Funk, private chiropractor, Dr. 
Ebert, and private podiatrist, Dr. McCusker, in September 
2004, March 2006 and June 2007 respectively.  A VA staff 
physician also submitted a statement in September 2004.  As 
will be discussed, some of these statements are completely 
irrelevant to the issue at hand and others merely indicate 
the possibility of a nexus between an altered gait caused by 
pes planus and a low back disability.  None of the opinions 
are probative in that they do not proffer a specific and 
definitive opinion with regard to the Veteran's specific low 
back diagnoses. 

Dr. Palma, for example, indicates in September 2004 that the 
Veteran's abnormal gait (due to the pes planus) "...is a 
likely contributory factor to his recurrent bilateral knee 
arthritis...."  Although Dr. Palma notes the Veteran's 
diagnosis of degenerative spine arthritis, no specific 
opinion regarding the etiology of the low back disability is 
indicated.  In February 2006, similarly, Dr. Palma notes the 
Veteran's spine disabilities, to include cervical 
radiculopathy, osteoarthritis and intervertebral disc 
degeneration are all degenerative conditions.  Dr. Palma also 
notes, however, that the Veteran's "...abnormal gait from his 
flat feet has contributed to the worsening of these 
symptoms."  In February 2007, Dr. Palma indicated his 
treatment of the Veteran began in 1998 when the Veteran 
already had symptoms from his back and knee arthritis.  
"There has been a gradual progression of these symptoms 
which predated his weight gain."  Although Dr. Palma again 
indicates in the February 2007 statement that the Veteran's 
flat feet may have contributed to the Veteran's gradual 
progression of low back symptomatology, it is clear Dr. Palma 
indicates the Veteran's condition is degenerative.  The Board 
notes private treatment records from Dr. Palma support his 
ultimate conclusion that the Veteran's low back disability is 
degenerative.  

A March 2006 statement from the Veteran's private 
chiropractor, Dr. Ebert, merely indicates the Veteran's 
"full spine, knee and foot joints are very unstable, swollen 
and feverish.  This would indicate to me they all have 
irritation and inflammation in them." The opinion does not 
address etiology.  In June 2007, the Veteran's private 
podiatrist, Dr. McCusker, indicated as follows:

It is my professional opinion that his pedal 
pathology, i.e. pes planus can certainly 
exacerbate his cervical radiculopathy, 
osteoarthritis, and intervertebral disc 
degeneration.  (Emphasis added).

Also of significance is an opinion supplied by a VA staff 
physician in September 2004 indicating as follows:

There is no doubt that some knee and or back 
conditions CAN be caused by or aggravated by 
abnormal foot function....Obviously, it goes without 
saying that many back/knee conditions are 
unrelated to foot function.  (Emphasis in 
original).

In short, none of the medical opinions supplied indicate a 
probative nexus between the Veteran's low back disability and 
his service-connected bilateral pes planus.  While Dr. Palma 
indicates the Veteran's pes planus may have contributed to 
the Veteran's low back symptoms, he clearly opines the 
etiology of the Veteran's low back disability is due to a 
general progression of worsened symptoms, i.e. a degenerative 
condition.  Dr. McCusker as well as the VA staff physician 
both indicate the possibility of a relationship between a 
foot condition and a low-back disability in general, but do 
not specifically opine the Veteran's specific low back 
disability is due to his service-connected low back 
disability.  Overall, the medical opinions indicated above 
are speculative at best and not conclusive in regard to the 
Veteran's specific case.  Accordingly, these medical opinions 
are not probative and may not support service connection 
here.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran was afforded numerous VA examinations throughout 
the pendency of this appeal to ascertain the likely etiology 
of his low-back disability and to comment specifically on the 
various medical statements submitted.

In May 2005, the Veteran was afforded a VA examination where 
the examiner diagnosed the Veteran with degenerative disease 
of the lower lumbar spine.  With regard to etiology, the 
examiner opined as follows:

There are several letters in the C file from 
physicians and podiatrists who have stated that 
the back condition is a complication of the 
motility changes of the Veteran's feet.  There 
have never been any scientific studies that have 
shown that patients develop degenerative changes 
of the knees, hips, or spine due to foot 
condition.  Therefore, I must disagree with those 
providers on this issue and it is my opinion that 
it is less likely as not that the degenerative 
changes of the lumbar spine are a complication of 
the Veteran's foot condition.  

Rather, the examiner found the Veteran's low back disability 
more likely due to the Veteran's excessive weight and post-
service occupation, which required heavy physical labor.  The 
examiner noted the Veteran's occupational history of 
including roofing, concrete work and painting.  

The Veteran, in response, provided the additional letters 
from private providers (as indicated above) as well as his 
own research of medical literature.  Again, the information 
supplied by the Veteran was general and inconclusive.  With 
regard to the medical literature provided by the Veteran, 
such generic texts, which do not address the facts in this 
particular Veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Therefore, the 
Board assigns more weight to the objective medical evidence 
of record.

Although unpersuasive, the RO provided the Veteran an 
additional VA examination in April 2006 by the same examiner 
to comment on the additional evidence submitted.  The 
examiner reviewed the C-file, to include the various private 
letters.  Regarding his low back, the examiner diagnosed the 
Veteran with moderate to severe degenerative disk disease of 
the lower lumbar region, opining as follows:

I have done another search of the medical 
literature, and I found only one article on 
MEDLINE that mentioned both pes planus and 
spondyloarthropathy in a study of laborers in 
Mexico....Conversely, there are a number of 
scientific studies that have shown patients 
involved in physical-type occupations have 
increased back conditions....it is more likely than 
not that the degenerative changes of the patient's 
back are due to his excess weight and work 
history.

In relation to the Veteran's increased rating claims, the 
Veteran was afforded a VA examination in May 2006.  Therein, 
the Veteran was diagnosed with degeneration of his lower 
back, which was opined to be "...likely due to a lifetime of 
wear and tear.  This is less likely than not related to the 
patient's service-connected conditions."

The Board finds the examiners' opinions to be extremely 
probative and persuasive.  They are based on a thorough 
review of the claims file, research into relevant medical 
literature and a complete examination of the Veteran's low 
back and feet disabilities.  These examiners conclusively 
opine the Veteran's low back disability is degenerative, due 
to factors such as wear and tear, occupational physical labor 
and excessive weight gain.  Also compelling, although Dr. 
Palma indicates the Veteran's pes planus may have contributed 
to the Veteran's progression of low back symptomatology, he 
concludes the Veteran's low back disability is a degenerative 
condition, with progressed symptomatology since 1998, two 
decades after service.  

Overall, the most probative medical evidence indicates the 
Veteran's current low-back disability is unrelated to his 
military service or service-connected disabilities. 

The Board has considered the Veteran's statements that his 
abnormal gait due to his pes planus caused his current low 
back disability.  The most competent and probative medical 
evidence, however, does not support this conclusion and 
indeed opines to the contrary.  Although there is some 
medical evidence indicating the possibility of such a 
connection, the most definitive and probative medical 
evidence indicates the Veteran's post-service heavy labor job 
coupled with his weight gain is the more likely etiology.  
All medical evidence, even private treatment records, support 
the conclusion that the Veteran's low back disability is a 
degenerative condition.  Although he believes that his 
bilateral pes planus is responsible for his low back 
arthritis, he is a layman and has no competence to offer a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In summary, the Board finds that the most probative evidence 
of record does not show that the Veteran's service-connected 
bilateral pes planus is responsible for his current low back 
disability nor does the medical evidence suggest a direct 
link to any incident of his military service.  Service 
connection requires competent medical evidence indicating 
that the condition is proximately due to or the result of 
some incident of service or a service-connected disease or 
injury.  See 38 C.F.R. §§ 3.303, 3.304, 3.310.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected bilateral pes 
planus, is denied.




REMAND

As indicated above, the VCAA describes VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Again, the procedural history of the increased rating claims 
on appeal here was complicated by the fact that the Veteran 
did not initially intend on appealing the current ratings of 
his service-connected disabilities, but rather intended on 
appealing the TDIU denial only.  

Indeed, the Veteran never actually filed a specific increased 
rating claim, but rather filed a TDIU claim.  Accordingly, 
the duty-to-assist letter he received dated April 2006 
addressed the laws and evidence necessary to substantiate a 
TDIU claim only.  The letter did not address what is required 
to substantiate increased rating claims.  To date, the 
Veteran was never sent a VCAA letter with respect to his 
increased rating claims on appeal.

Additionally, during the pendency of this appeal, the Court 
of Appeals for Veterans' Claims (CAVC or Court) issued a 
decision that further explained the VA's duty to notify under 
§ 5103(a).  According to Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Again, the RO did not send the Veteran any VCAA notice in 
regard to his increased rating claims.  Corrective action is 
required. 

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

In this case, the Veteran was last examined for his various 
service-connected disabilities in May 2006, nearly three 
years ago.  Since that time, the Veteran has submitted 
private statements and treatment records indicating 
continuous treatment for his feet and knees.  VA outpatient 
treatment records also indicate on-going treatment for his 
various disabilities since the last VA examination.  He also 
indicates in several statements that his conditions have 
worsened in severity.  Accordingly, new VA examinations are 
indicated.

Also on appeal is the Veteran's TDIU claim.  The Board notes 
that TDIU claims, in general, are based on consideration of 
service-connected disabilities versus non service-connected 
disabilities and their various disability ratings. Given the 
uncertainty of all of these claims, the Board concludes that 
the TDIU issue is "inextricably intertwined" with all the 
issues certified for appeal and therefore they all need to be 
fully decided prior to adjudication of the Veteran's TDIU 
claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from November 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
entitlement to an increased ratings for 
bilateral pes planus, left knee iliotibial 
tendonitis and right knee iliotibial 
tendonitis as well as the issue of a total 
disability rating based on individual 
unemployability (TDIU) including the 
information detailed in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the Veteran's disabilities on 
appeal from the VA Medical Center in 
Omaha, Nebraska and the VA Medical Clinic 
in Waterloo, Iowa for the time period 
November 2007 to the present.  The veteran 
should also be asked to provide the names 
and addresses of private providers who 
treat him for his service-connected 
disabilities.  Any negative responses 
should be documented in the file. 

3.  After the above development is 
complete and the records are obtained, 
schedule the Veteran for appropriate VA 
examination(s) to ascertain the severity 
of his service- connected right knee, left 
knee and bilateral pes planus 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished, to include an MRI 
if appropriate. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The examiner should also comment on the 
overall affect his disabilities have on 
the Veteran's employability and daily 
life.  Specifically, the examiner(s) 
should give detailed clinical findings of 
the symptomatology attributable to the 
Veteran's service- connected disabilities 
and render an opinion as to the overall 
effect of the disability on the Veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  It would be helpful if the 
examiner(s) would comment on the private 
and past VA opinions rendered regarding 
the ability of the Veteran to engage in 
gainful employment.  Consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by non service-connected 
disabilities (including disequilibrium, 
vertigo, dizzy spells). 

4. Thereafter, readjudicate the Veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


